UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
OBATAIYE MASSEY,

                       Plaintiff,
                                              ORDER
           -against-                          18-CV-0842(JS)(SIL)

N.Y. STATE PAROLE, Post Release
Supervision, and N.Y.S. PAROLE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Obataiye Massey, pro se
                    18A2714
                    Mohawk Correctional Facility
                    6514 Rt. 26
                    P.O. Box 8451
                    Rome, NY 13442

For Defendants:        No appearances.

SEYBERT, District Judge:

           On   February   7,   2018,   incarcerated    pro   se   plaintiff

Obataiye Massey (“Plaintiff”) filed a Complaint in this Court

pursuant to 42 U.S.C. § 1983 (“Section 1983”) against N.Y.S. Parole

(“Defendant”).    However, Plaintiff did not pay the filing fee nor

did he file an application to proceed in forma pauperis and the

required   Prisoner     Litigation      Authorization    form      (“PLRA”).

Accordingly, by Notice of Deficiency also dated February 7, 2018,

(see Docket Entry 2), Plaintiff was instructed to either remit the

filing fee or complete and return the enclosed application to

proceed in forma pauperis and PLRA in order for the case to

proceed.   On February 20, 2018, Plaintiff, who has several cases
pending in the Court, filed a letter without a docket number or

caption and inquiring about the status of his “appeal”.                     (See

Docket Entry 6.)     In an abundance of caution, the Court docketed

the letter in each of Plaintiff’s cases and sent Plaintiff updated

copies of the docket sheets in each case.          (See Docket Entry 7.)

            Notwithstanding Plaintiff’s failure to comply with the

Court’s instructions, by Order dated June 6, 2018 (the “June

Order”), Plaintiff was again ordered to remit the filing fee or

file an application to proceed in forma pauperis, within thirty

(30) days from the date of the June Order, together with the PLRA

if he intended to proceed with this case.         (See June 6, 2018 Order,

Docket Entry 10.)    On June 14, 2018, Plaintiff filed an application

to proceed in forma pauperis together with the PLRA.                  (See IFP

Mot., Docket Entry 13.)

            Upon   review    of    the   declaration   in   support    of    the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fee.          See 28 U.S.C. § 1915(a)(1).          Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.

However, for the reasons that follow, the Complaint is sua sponte

DISMISSED   pursuant    to    28    U.S.C.   §§   1915(e)(2)(B)(ii)-(iii),

1915A(b).

                                   BACKGROUND

            Plaintiff’s brief Complaint is submitted on the Court’s



                                         2
Section 1983 complaint form and alleges, in its entirety:1

        On February 28, 2016 I was ordered to state parole, post
        release from a sentence of 4 year 5 years post-release
        to N.Y.S. Parole at 550 Johnson Ave, Bohemia N.Y. 11716.
        Post release parole is a violation of various due process
        laws. I am entitled to claim of relief serving 4 years
        imprisonment sentenced by Hon. James Hudson of Suffolk
        County. I am serving 5 years post release to which is
        double   jeopardy.      State   parole   procedures   are
        unconstitutional and I am seeking declaratory and
        injunctive relief of post release supervision of 5
        years.

(Compl. ¶ IV.)        As a result of the foregoing, Plaintiff claims to

“suffer from depression, anxiety, and severe stress” for which he

seeks    an   order    of   “immediate       or   speedier   release    into   the

community.”      (Compl. ¶¶ IV.A.-V.)

                                 DISCUSSION

I. In Forma Pauperis Application

              Upon review of Plaintiff’s declaration in support of the

application to proceed in forma pauperis, the Court finds that

Plaintiff is qualified to commence this action without prepayment

of the filing fees.          See 28 U.S.C. § 1915(a)(1).               Therefore,

Plaintiff’s request to proceed in forma pauperis is GRANTED.




1 All material allegations in the Complaint are assumed to be
true for the purpose of this Order, see, e.g., Rogers v. City of
Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a
pro se complaint for sua sponte dismissal, a court is required
to accept the material allegations in the complaint as true).
Excerpts from the Complaint are reproduced here exactly as they
appear in the original. Errors in spelling, punctuation, and
grammar have not been corrected or noted.



                                         3
II. Application of 28 U.S.C. § 1915

              Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citation

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic



                                       4
recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

III. Immunity

           Plaintiff names “N.Y.S. Parole” as the sole Defendant.

The Eleventh Amendment bars suits brought by a state’s own citizens

in federal court.     Woods v. Rondout Valley Cent. Sch. Dist. Bd.

of Educ., 466 F.3d 232, 236 (2d Cir. 2006) (citing Alden v. Maine,

527 U.S. 706, 712, 119 S. Ct. 2240, 2246, 144 L. Ed. 2d 636 (1999)).

It is well-established that, as an agency or arm of the State of

New York, the New York State Board of Parole, Division of Parole,

is immune from suit under the Eleventh Amendment.             See Kentucky

v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 3105, 87 L. Ed. 2d

114 (1985); Stone v. N.Y. City Dept. of Homeless Servs., 159 F.

App’x 324 (2d Cir. 2005) (affirming dismissal of Section 1983 claim

against the New York State Division of Parole as barred by the

Eleventh Amendment); Garcia v. Div. of Parole Exec. Dept., No. 09–

CV–2045, 2009 WL 2392160, at *1 (E.D.N.Y. August 3, 2009) (state

agencies such as the Division of Parole “‘are entitled to assert

the   state’s   Eleventh   Amendment    immunity   where,    for    practical

purposes, the agency is the alter ego of the state and the state

is the real party in interest.’”) (quoting Santiago v. N.Y.S. Dep’t

of Corr. Serv., 945 F.2d 25, 28 n. 1 (2d Cir. 1991)).           The Supreme

Court   instructs   that   the   Eleventh    Amendment      gives   a    state

government immunity from suit, not just from liability.                 Puerto



                                    5
Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, 506 U.S. 139, 144,

113 S. Ct. 684, 687, 121 L. Ed. 2d 605 (1993) (citation omitted).

             As is readily apparent, Plaintiff’s claims against the

Defendant are barred by the Eleventh Amendment and are thus

DISMISSED    pursuant      to   28   U.S.C.   §§   1915(e)(2)(B)(ii)-(iii),

1915A(b).2

V. Leave to Amend

             Given   the   Second    Circuit’s     guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir.2000), the Court has carefully considered whether leave to

amend is warranted here.             Because the defects in Plaintiff’s

claims are substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

However, Plaintiff may pursue any valid claims he may have against

the Defendant in state court.




2
 Moreover, given that the only relief sought is Plaintiff’s
“immediate or speedier release”, his Section 1983 claims fail
for the additional reason that such relief is not available
under Section 1983. The exclusive avenue for such relief is a
properly filed petition seeking a writ of habeas corpus pursuant
29 U.S.C. § 2254. See, e.g., Preiser v. Rodriguez, 411 U.S.
475, 500, 93 S. Ct. 1827, 1841, 36 L. Ed. 2d 439 (1973) (“[W]hen
a state prisoner is challenging the very fact or duration of his
physical imprisonment, and the relief he seeks is a
determination that he is entitled to immediate release or a
speedier release from that imprisonment, his sole federal remedy
is a writ of habeas corpus.”).


                                        6
                            CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, however the Complaint is

sua sponte DISMISSED WITH PREJUDICE for failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)-(iii), 1915A (b)(1).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff and to mark this case CLOSED.


                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     JOANNA SEYBERT, U.S.D.J.

Dated:    January   10 , 2019
          Central Islip, New York




                                 7
